DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
Response to Amendment
The amendment filed on April 8, 2021 has been entered.  Amendment of claims 1, 2, 6, 14, 18-20, 25, and 32 is acknowledged.  Claims 12-13 and 16-17 have been cancelled.  Claims 28-31 are withdrawn pursuant to Applicants' election filed on June 8, 2020.  Claims 33-36 have been newly added.  Claims 1-11, 14-15, 18-27, and 32-36 are currently under consideration in this application.
Response to Arguments
Applicant’s arguments, filed 4/8/2021, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) as anticipated by Bywater-Ekegard (US9175258) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, a new ground of rejection is made under 35 U.S.C. 103 over Bywater-Ekegard (US9175258B2) in view of Lee (KR20040059625A) as evidenced by Gaskin (Gaskin, J. et al. Benefits of Increasing Soil Organic Matter, 2020, Conservation Tillage Systems in the Southeast, SARE Outreach, Pg. 29-47).  Therefore, the instant office action is a non-final rejection.

Claim Objections
Claims 1-5, 7-10, 14-15, 18-27 and 32-36 are objected to because of the following informalities:    
Claim 1 contains extraneous words. Examiners suggests deleting "firstly" in line 3, "after step (a)" in line 6, "after step (b)" in line 8, "after step (c)" in line 10, and "after step (d)" in line 11. 
Claims 2-5, 7-10, 14-15, 18-27 and 32-36 are missing commas after the method preamble. 
In claim 25, line 3, "and" should be deleted. In line 7, "or" should be added before raoultelle. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11, 14-15, 18-27, and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 recites a bio-stimulant product for stimulating plant growth.  The structure of the claimed “bio-stimulant” is not defined.  The specification does not disclose any structure that correlates with the claimed function of stimulating plant growth.  The disclosed species in claim 25, torulaspora delbruekii, acetobacter indonesiensis, acetobacter orientalis, acetobacter melorum, sporolactobacillus nakayamae, lactobacillus mall, paenibacillus glycanilyticus, pichia membranifaciens, pichia manshurica, candida boidinii, lachancea fermentati, arthrobacter sp., candida membranifaciens, penicillium canescens, geotrichurn candidum, bacillus subtilis, leuconostoc mesenteroides, brevibacterium frigoritolerans, wickerhamomyces anomalus, weissella paramesenteroids, bacillus megaterium, and raoultelle ornithinolytica, do not share a common structure.  The level of skill and knowledge in the art is limited to the recited microorganisms, such that one of ordinary skill in the art would not be able to envision other species to be used for stimulating plant growth. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-15, 18-27, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
claim 1 recites the broad recitation fungi, and the claim also recites "yeast and mold" which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-11, 14-15, 18-27, and 32-36 are dependent on claim 1 and are also rejected due to said dependency. 
Claim 6 recites the limitation "further comprising the step of using a remaining portion of the bio-stimulant product not carried by the carrier as a separate liquid bio-stimulant product".  It is unclear if only a portion of the bio-stimulant product had carrier added to it in claim 2 or if a portion of the bio-stimulant product did not react with the carrier.  It is further unclear how the bio-stimulant product is carried by the carrier. 
The term "substantially" in claims 22 and 24 is a relative term which renders the claim indefinite.  The term "substantially 5C to 40C" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claims 26-27 is a relative term which renders the claim indefinite.  The term "substantially four days to seven days" or "substantially fourteen to thirty-two days" is not defined by the claim, the specification does not 
The term "high yield" in claim 34 is a relative term which renders the claim indefinite.  The term "yield characteristics" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 36 recites the limitation "wherein the humus or soil of claim 36" and is therefore indefinite. Examiner suggests deleting "of claim 36". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-15, 18-20, 22, 24-27 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard (US9175258B2) in view of Lee (KR20040059625A) as evidenced by Gaskin (Gaskin, J. et al. Benefits of Increasing Soil Organic Matter, 2020, Conservation Tillage Systems in the Southeast, SARE Outreach, Pg. 29-47) and Kalayu (Kalayu, G., Phosphate Solubilizing Microorganisms: Promising Approach as Biofertilizers, 2019, International Journal of Agronomy, 1-7).
Regarding claim 1, Bywater-Ekegard teaches compositions and methods for enhancing biological processes such as plant growth or bioremediation (Bywater-Ekegard Abstract, lines 1-3).  A mixed culture may comprise Rhodopseudomonas palustris, Bacillus subtilis, Pseudomonas aeruginosa, Saccharomyces cerevisiae, Aspergillus Oryzae, Candida utilis, Streptococcus lactis, Lactobacillus planterum, Lactobacillus helveticus, and Lactobacillus casei, or a microorganism-containing composition may comprise one or more of the microorganisms disclosed herein (Bywater-Ekegard Col. 37, lines 12-18).  The microorganism was grown in standard medium for that organism and when at an exponential growth phase, was aliquoted and stored.  The media for growing microorganisms, such as yeasts and bacteria, are known to those skilled in the art.  For example, in making I-MLab (lactobacillus bacteria), an aliquot (5 mL of cells at 1x106) of each of IN-LH1, IN-BS1 and L. casei were added to a media suitable for lactobacilli and bacillus, such as Water 700 ml, Molasses 37.5g, bentonite clay, 3.75 g, Sea salt 3.75 g, Water 720 ml. The bacteria were grown to an OD 0.752.  In making I-MPNSB (phototrophic bacteria), an aliquot (5 mL of cells at 1x106) of IN-RP1 was added to a media suitable for phototrophic bacteria. For example Water 134 ml, Fish emulsion 9 ml, IN-SC1 culture (1x106) 1 ml, volume 6) of IN-SC1 and A. oryzae (OD 0.3) South River Miso Company, in Conway, Mass., USA were added to a media suitable for yeast, such as Water 390 ml, Molasses 1 g, Fish emulsion 29 g, Kelp 9 g, Wheat germ 1 g.  The volume was adjusted to 432 ml with water. Fish emulsion (a commercially available organic soil amendment, from Nutrivert, Dunham, Quebec non-pasteurized), and the bacteria were grown to an OD 0.574 (Bywater-Ekegard Col. 38, lines 41-64).  A secondary fermentation culture (a mixed culture) was made to produce a stable concentrated culture (mixed culture) comprising approx. 1 billion microorganisms per liter (1x10^6cells/mL).  A concentrated composition may have a shelf life of 3 years or more.  A typical 1000 liter secondary fermentation batch, was inoculated with 50 liters of the seed culture (described above 20 L was I-MLAB, 20 L was I-M PNSB, and 10 L was I-MYeast) and the media was 50-200 liters of non-Sulphur agricultural molasses, 3.75 liters wheat bran, (0.02-0.05% by volume), 3.75 liters kelp, (0.02-0.05% by volume), 3.75 liters bentonite clay, (0.02-0.05% by volume), 1.25 liters fish emulsion (a commercially available organic soil amendment, from Nutrivert, Dunham, Quebec non-pasteurized, 1.25 liters soy flour, (0.005-0.03% by volume), 675 mg commercially available sea salt, and enough non-chlorinated warm water to make 1000 L (Bywater-Ekegard Col. 39, lines 35-50).
Bywater-Ekegard does not specifically teach identifying a starting material that is a soil or humus having a plurality of microorganisms, but Bywater-Ekegard teaches the secondary fermentation may contain one or more strains of microorganisms, such as those purchased from commercial entities, and/or endogenous microorganisms or Bywater-Ekegard Col. 39, lines 60-64). 
Lee teaches a method for high concentration cultivating and proliferating soil microorganisms is provided, thereby continuously and repeatedly proliferating the soil microorganisms by infinitely increasing the area of culture medium, and improving activity of organism and purifying environment by maintaining natural balance of soil microorganisms when they are cultured and proliferated.  The method for high concentration cultivating and proliferating soil microorganisms comprises the steps of: dissolving soil microorganism containing Humus in distilled water to prepare a microorganism extract solution (Lee Abstract, lines 1-7).  Algae, fungi, protozoa, filamentous fungi, yeast and viruses, which can be referred to as marginal organisms, fall into this category (of microorganisms) (Lee Pg. 2, ¶ 2 As evidenced by Gaskin Pg. 34, Col. 2, ¶ 1, lines 4-7: In a teaspoon of soil, there are millions of bacteria, hundreds of thousands of fungi, thousands of protozoa and many larger organisms; Pg. 35, Col. 1, ¶ 2: The more stable fraction of soil organic matter, humus, is also a source of carbon for microorganisms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bywater-Ekegard's method of producing a composition for stimulating plant growth by identifying and using soil or humus as a starting material, because Lee teaches microorganisms from the soil/humus are more efficient in their original environment (Lee Pg. 2, ¶ 7-8: In addition, when the microorganisms having a specific effect is isolated and cultured, there is a problem in that there are no cohorts that symbiotic with each other and do not exert their efficacy 
Regarding claims 2, 3 and 5, Bywater-Ekegard teaches a method using a composition of the present invention comprises making an article comprising a microorganism containing composition, comprising, adding a microorganism-containing composition to a surface of an article, wherein the microorganism-containing composition comprises at least one isolated bacteria, at least one isolated yeast, and at least one isolated micorrhyzal fungus, wherein the bacteria comprise at least a lactobacillus and at least a bacillus, (Bywater-Ekegard Col. 35, lines 4-11).  The method may comprise steps where the microorganism-containing composition and surface are dried to attach the microorganism containing composition to the surface (Bywater-Ekegard Col. 35, lines 13-16).  The method may comprise surfaces or articles wherein the surface or article is a glass bead, inert materials, woven materials, nonwoven materials, natural materials such as plant material, coco mats, silica beads, polymeric materials, plant container, container, filter structures, porous inert particles, or Zeolites. (Bywater-Ekegard Col. 35, lines 29-34).
Regarding claim 4, Bywater-Ekegard teaches compositions can be a concentrate and can either be used as a concentrate, or diluted 100:1 to 1:300 in water, and then can be sprayed on the surface of soil requiring treatment. (Bywater-Ekegard Col. 17, lines 46-49).
claim 6, Bywater-Ekegard teaches a portion of the bio-stimulant product was added directly to a pond in Example 2 without a carrier: a 50 liter (5x10 cells per ml) a composition of the present invention, which was the result of inducing growth in a closed container of 80 Liters water plus 10 liters of molasses and an aliquot of 10 LS of the concentrated composition of Example 1, was poured into the pond at a dilution of approximately 100: 1-1:10000 and was circulated and aerated via a pump for three hours per day (Bywater-Ekegard Col. 40, lines 11-31).
Regarding claims 7 and 10, Bywater-Ekegard teaches in making I-MYeast (yeast), an aliquot (5 mL of cells at 1x10) of IN-SC1 and A. oryzae (OD 0.3) South River Miso Company, in Conway, Mass., USA were added to a media suitable for yeast, such as Water 390 ml, Molasses 1 g, Fish emulsion 29 g, Kelp 9 g, Wheat germ (grains) 1 g. The volume was adjusted to 432 ml with water. Fish emulsion, and the bacteria were grown to an OD 0.574 (Bywater-Ekegard Col. 38, lines 41-64).
Regarding claims 8 and 11, Bywater-Ekegard teaches a secondary fermentation culture was made to produce a stable concentrated culture comprising approx. 1 billion microorganisms per liter.  A concentrated composition may have a shelf life of 3 years or more.  A typical 1000 liter secondary fermentation batch, was inoculated with 50 liters of the seed culture and the media was 50-200 liters of non-sulphur agricultural molasses, 3.75 liters wheat bran, 3.75 liters kelp, 3.75 liters bentonite clay, 1.25 liters fish emulsion, 1.25 liters soy flour, 675 mg commercially available sea salt, and enough non-chlorinated warm water to make 1000 L (Bywater-Ekegard Col. 39, lines 35-50).
claim 9, Bywater-Ekegard teaches molasses and wheat germ (grain) (Bywater-Ekegard Col. 38, lines 41-64; Col. 39, lines 35-50).  It would have been obvious to use the same carbohydrate in the microorganism culture.
Regarding claim 14, Lee teaches humus contains soil microorganisms.  Algae, fungi, protozoa, filamentous fungi, yeast and viruses, which can be referred to as marginal organisms, fall into this category (of microorganisms) (Lee Pg. 2, ¶ 2 As evidenced by Gaskin Pg. 34, Col. 2, ¶ 1, lines 4-7: In a teaspoon of soil, there are millions of bacteria, hundreds of thousands of fungi, thousands of protozoa and many larger organisms). 
Regarding claim 15, Lee teaches microorganisms in soil decompose organic matter in soil to make nutrients that can be absorbed by plants, and form a symbiotic relationship with plants (Lee Pg. 3, ¶ 25). 
Regarding claims 18-20 and 35, Bywater-Ekegard teaches the microorganism-containing composition may further comprise an isolated photosynthetic bacteria. The photosynthetic bacteria may be Rhodopseudomonas palustris (Bywater-Ekegard Col. 31, lines 44-47), a mixed culture may comprise Rhodopseudomonas palustris, Bacillus subtilis, Pseudomonas aeruginosa, Saccharomyces cerevisiae, Aspergillus Oryzae, Candida utilis, Streptococcus lactis, Lactobacillus planterum, Lactobacillus helveticus, and Lactobacillus casei palustris (Bywater-Ekegard Col. 31, lines 50-56 as evidenced by Kalayu Pg. 3, Table 1, line 3).
 	Bywater-Ekegard and Lee do not specifically teach selecting a humus or soil containing the specifically recited bacteria and fungi. 

Regarding claim 22, Lee teaches the culture tank is maintained at a constant temperature, preferably 20 to 30°C, and natural stirring is performed (Lee Pg. 3, ¶ 9).
Regarding claim 24, Bywater-Ekegard teaches this seed culture was added to the main tank of media and water was added to make 110 L, and the temperature was kept at 37°C. with light agitation until the pH is pH 4.0 and below (Bywater-Ekegard Col. 39, lines 24-34).
Regarding claim 25, Bywater-Ekegard teaches Arthrobacter (Bywater-Ekegard Col. 6, line 11), Candida membranifaciens (Bywater-Ekegard Col. 6, line 60), Bacillus subtilis (Bywater-Ekegard Col. 4, line 62), Bacillus megaterium (Bywater-Ekegard Col. 13, line 43).
Regarding claim 26, Bywater-Ekegard teaches a method for growing the microorganisms may comprise dissolving molasses in some of the warm water, adding the other ingredients to the fill tank, adding the desired bacteria, keeping the temperature between 28-35°C, and, after the pH drops to about 3.5-4.0, usually within several days (Bywater-Ekegard Col. 6, lines 62-66).
Bywater-Ekegard Col. 38, lines 50, 55, 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first time interval to cultivate the microorganisms in the method taught by Bywater-Ekegard and Lee to obtain a high density culture. 
Regarding claim 27, Bywater-Ekegard teaches (the secondary fermentation) culture was incubated for 6 weeks (Bywater-Ekegard Col. 39, lines 53-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the second time interval to produce the bio-stimulant product in the method taught by Bywater-Ekegard and Lee to obtain a high density culture of the microorganism-containing composition (bio-stimulant product) (Bywater-Ekegard Col. 39, lines 53-55). 
Regarding claim 33, Lee teaches the culture tank is maintained at a constant temperature, preferably 20 to 30°C, and natural stirring is performed.  At this time, the microbial extract has a spherical shape and the contact area of the microorganism is widened, thereby making contact between the media smoothly, and the nutrients are uniformly supplied (Lee Pg. 3, ¶ 9).
Regarding claim 34, Bywater-Ekegard and Lee do not specifically teach the targeted plant is selected for the plant's high yield characteristics.
Bywater-Ekegard teaches compositions and methods that aid in plant growth and enhance seed germination, root production, increased yield by plants, increased fruiting, Bywater-Ekegard Col. 3, lines 29-34). The method may comprise increasing the per plant yield of treated plants compared to untreated plants (Bywater-Ekegard Col. 33, lines 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying step in the Bywater-Ekegard and Lee's method by selecting humus/soil from a plant with high yield, because the microorganisms present in the humus/soil contribute to the plant's growth and protection against pathogenic microorganisms. 
Regarding claim 36, Bywater-Ekegard and Lee do not specifically teach the humus or soil is selected for the absence of harmful bacteria. 
Bywater-Ekegard teaches a characteristic for yeast or micorrhyzi fungus that may be important in particular uses of compositions of the present invention is that they are nonpathogenic and nontoxic to humans and animals (Bywater-Ekegard Col. 13, lines 5-8). Bywater-Ekegard also teaches a method using a composition of the present invention comprises a method for food supplementation, comprising adding to animal, plant or human food, a microorganism containing composition comprising, isolated bacteria, at least one isolated yeast, and at least one isolated micorrhyzal fungus, wherein the bacteria comprise at least one of a lactobacillus, and at least one of a bacillus, wherein the bacteria were selected based on enzyme profiles so that the bacteria are complementary (Bywater-Ekegard Col. 36, lines 57-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying step in Bywater-Ekegard and . 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard (US9175258B2) in view of Lee (KR20040059625A) and further in view of Goldman (Goldman, R. et al. Experimental Evolution of Ultraviolet Radiation Resistance in Escherichia Coli, 2011, International Journal of Organic Evolution, 65-12: 3486-3498).
Regarding claims 21 and 23, Bywater-Ekegard teaches the composition is stored out of sunlight (Bywater-Ekegard Col. 39, lines 55-57), but does not teach the growth and fermentation environment include a lightless environment. 
 Goldman teaches microbes are particularly sensitive to the effects of UV because their small size creates a high surface area-to-volume ratio.  They are without a UV shielded germline, a trait that affords multicellular organisms some protection to the deleterious effects of UV (Goldman Pg. 3486, Col. 1, ¶ 2-Col. 2, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the growth and fermentation environment in Bywater-Ekegard and Lee's method to be lightless, because Goldman teaches some microbes are sensitive to the effects of UV (Goldman Pg. 3486, Col. 1, ¶ 2-Col. 2, lines 1-3).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard (US9175258B2) in view of Lee (KR20040059625A) and further in view of JPWO2006025167A1 (05-08-2008).
Regarding claim 32, Bywater-Ekegard and Lee do not teach lactobacillus mali. 
JPWO2006025167A1 teaches a plant disease control agent containing a lactic acid bacterium having an ability to control plant diseases, and a plant disease control method for treating plants and / or soil with the lactic acid bacterium, and using lactic acid bacteria that are also beneficial to human health (JPWO2006025167A1 Abstract, lines 1-3). Specific examples include lactobacillus mali (JPWO2006025167A1 Pg. 2, last ¶, line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying step in Bywater-Ekegard and Lee's method by selecting humus/soil containing lactobacillus mali, because it is a lactic acid bacteria with an ability to control plant diseases (JPWO2006025167A1 Abstract, lines 1-3).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657